Title: [Diary entry: 3 March 1785]
From: Washington, George
To: 

Thursday 3d. Mercury at 34 in the Morng., 40 at Noon and  at Night. Morning calm, warm, and very pleasant—wind afterwards from the Southward & pretty fresh. Sun set in a bank. Planted the remainder of the Locusts—Sassafras—small berried thorn & yellow Willow in the Shrubberies, as also the red buds—a honey locust and service tree by the South Garden House. Likewise took up the clump of Lilacs that stood at the Corner of the South Grass plat & transplanted them to the clusters in the Shrubberies & standards at the south Garden gate. The Althea trees were also planted. Employed myself the greatest part of the day in pruning and shaping the young plantation of Trees & Shrubs. In the Evening Mr. Story formerly an assistant to Genel. Greene & afterwards Aide de Camp to Lord Stirling came in and spent the Evening.